
	
		I
		111th CONGRESS
		1st Session
		H. R. 3699
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2009
			Ms. Lee of California
			 (for herself, Ms. Woolsey,
			 Mr. McGovern,
			 Ms. Waters,
			 Mr. Conyers,
			 Mr. Ellison,
			 Mr. Lewis of Georgia,
			 Ms. Watson,
			 Mr. Towns,
			 Mr. Cleaver,
			 Ms. Jackson-Lee of Texas,
			 Mr. Cohen,
			 Mr. Honda,
			 Mr. Grijalva,
			 Mr. McDermott,
			 Mr. Stark,
			 Mr. Hinchey,
			 Mr. Kucinich,
			 Ms. Edwards of Maryland,
			 Ms. Clarke,
			 Mr. Filner, and
			 Mr. Grayson) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To prohibit any increase in the number of members of the
		  United States Armed Forces serving in Afghanistan.
	
	
		1.Prohibition on increase in
			 number of members of the United States Armed Forces serving in
			 AfghanistanNo funds
			 appropriated or otherwise made available under any provision of law may be
			 obligated or expended to increase the number of members of the United States
			 Armed Forces serving in Afghanistan so that the number of members serving in
			 Afghanistan exceeds the number so serving on the date of the enactment of this
			 Act.
		
